DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/542,726 filed on August 16, 2019 in which claims 1-20 are presented for examination.

Specification
3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
No summary of the invention is provided in the specification.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige et al. (U.S. Patent No. 9,971,352).
In regard to claim 1, Mudalige et al. discloses  a system, comprising a computer comprising a processor and a memory (see at least col. 4 line 60-col. 5 line 11), the memory storing instructions executable by the processor to:
determine a reference pose of an object in a coordinate system of a map of an area based on a three-dimensional (3D) reference model representing the object (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract);
determine a first pose of the object at a first time at a first object location with respect to the coordinate system, the first pose determined based on the reference pose and sensor data collected by a sensor at the first time (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract); and
determine a second pose of the object at a second time that is after the first time at a second object location with respect to the coordinate system, the second pose determined based on the reference pose, the first pose, and sensor data collected by (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract).

In regard to claim 2,  Mudalige et al. discloses wherein the object is a vehicle, and the 3D reference model is determined based on identifying the vehicle (see at least col. 2 lines 6-9, col.2 lines 58-61, col. 14 lines 5-26).

In regard to claim 3, Mudalige et al. discloses wherein the memory further stores instructions to align the reference pose with the sensor data collected by the sensor at the first time to determine the first pose(see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract).

In regard to claim 4, Mudalige et al. discloses wherein the instructions to align the reference pose with the sensor data include instructions to execute a closest point algorithm(see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract).

In regard to claim 5, Mudalige et al. discloses wherein the memory stores further instructions to further align the sensor data collected by the sensor at the first time with the sensor data collected by the sensor at the second time to determine the second pose. (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract)

In regard to claim 6, Mudalige et al. discloses wherein the instructions to further align the sensor data collected by the sensor at the first time with the sensor data collected by the sensor at the second time include instructions to execute a closest point algorithm. (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract).

In regard to claim 7, Mudalige et al. discloses wherein the memory stores further instructions to: determine a third pose of the object at a third time that is after the second time at a third object location with respect to the coordinate system, the third pose determined based on the reference pose, the second pose, and sensor data collected by the sensor at the third time. (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract)

In regard to claim 8, Mudalige et al. discloses wherein the memory further stores instructions to transmit at least one of the first pose and the second pose to a vehicle (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract).

In regard to claim 9, Mudalige et al. discloses that the vehicle, including a vehicle computer that has a processor and a memory (see at least col. 4 line 60-col. 5 line 11), the memory of the vehicle computer storing instructions executable by the processor of the vehicle computer to operate the vehicle based on at least one of the (see at least col. 1 lines 38-54, col. 2 line 18-col. 3 line 22, col. 11 l66-col. 12 line 65 and abstract).

In regard to claim 10, Mudalige et al. discloses wherein the sensor is a lidar sensor and the sensor data is point cloud data. (see at least col. 14 lines 5-26).
 	
As to claims 11-20, they recite substantially the same limitations as the corresponding method claims 1-10.  Except that claim 11 discloses  a stationary infrastructure element, a sensor mounted to the stationary infrastructure element which can be found (in Fig. 1 and 4 lines 42-44). As such, claims 11-20 are rejected for substantially the same reasons given for claims 1-10 above and are incorporated herein.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2020/0250879 and US 20190197196 define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661